Name: 90/455/EEC: Commission Decision of 30 July 1990 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: management;  industrial structures and policy;  mechanical engineering;  regions of EU Member States
 Date Published: 1990-08-25

 Avis juridique important|31990D045590/455/EEC: Commission Decision of 30 July 1990 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (Only the Italian text is authentic) Official Journal L 231 , 25/08/1990 P. 0039 - 0039*****COMMISSION DECISION of 30 July 1990 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (Only the Italian text is authentic) (90/455/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2506/88 of 26 July 1988 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (1), and in particular Article 3 (2) thereof, Whereas the said Article 3 (2) stipulates that the Community programme shall apply to areas which satisfy the criteria specified in Article 3 (1) of that Regulation; Whereas the Member State concerned must submit an application for approval of the areas to which the Community programme is to apply; whereas the Italian Government has submitted such an application concerning central and eastern Liguria, the Trieste-Gorizia area and the Veneto area; Whereas those areas satisfy the abovementioned criteria, HAS ADOPTED THIS DECISION: Article 1 The following areas are hereby found to satisfy the criteria in Article 3 (1) of Council Regulation (EEC) No 2506/88: - eastern and central Liguria comprising the following communes: - in the province of Savona: Albenga, Albisola Marina, Albisola Superiore, Altare, Borghetto S. Spirito, Borgio-Verezzi, Cairo Montenotte, Carcare, Celle Ligure, Cengio, Ceriale, Cosseria, Dego, Finale Ligure, Loano, Mallare, Millesimo, Pietra Ligure, Quiliano, Roccavignale, Sassello, Savona, Stella, Urbe, Vado Ligure, Varazze, Vezzi Portio, Villanova D'Albenga, - in the province of Genoa: Arenzano, Avegno, Bargagli, Busalla, Camogli, Campo Ligure, Campomorone, Carasco, Casarza Ligure, Casella, Castiglione Chiavarese, Ceranesi, Chiavari, Cicagna, Cogoleto, Cogorno, Davagna, Genoa (in part, i. e.: G.Z.U. Ponente, G.Z.U. Polcevera, Sampierdarena, G.Z.U. Bisagno with the exception of San Fruttuoso, Valle Sturia, San Martino, Sturla-Quarto, Porto), Isola del Cantone, Lavagna, Leivi, Masone, Mele, Mezzanego, Mignanego, Moconesi, Montoggio, Orero, Rapallo, Recco, Ronco Scrivia, Rossiglione, San Colombano-Certenoli, Santa Margherita Ligure, Sant'Olcese, Savignone, Serra RiccÃ ³, Sestri Levante, Sori, Tribogna, - in the province of La Spezia: Ameglia, Arcola, Beverino, Bolano, Borghetto di Vara, Brugnato, Calice al Cornoviglio, Carrodano, Castelnuovo Magra, Deiva Marina, Follo, La Spezia, Lerici, Levanto, Ortonovo, Portovenere, RiccÃ ³ del Golfo di Spezia, Santo Stefano Magra, Sarzana, Sesta Godano, Varese Ligure, Vezzano Ligure; - the Trieste-Gorizia area, comprising the provinces of Trieste and Gorizia; - the Veneto area comprising the following communes: - in the province of Venice: Campagna Lupio, Chioggia, Martellago, Spinea, Venice (excluding Mestre), - in the province of Rovigo: Donada, Lorea, Rosolina. The Community programme instituted by that Regulation shall therefore apply to those areas. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 30 July 1990. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 225, 15. 8. 1988, p. 24.